Case 2:18-cv-00031-RMP     ECF No. 110   filed 08/14/19     PageID.3109 Page 1 of 3



  Thomas Lether, WSBA #18089             HON. ROSANNA MALOUF PETERSON
  Eric J. Neal, WSBA #31863
  1848 Westlake Ave N., STE 100
  Seattle, WA 98109
  P: 206-467-5444 F: 206-467-5544
  tlether@letherlaw.com
  eneal@letherlaw.com




                      IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
                                  AT SPOKANE
   DIANE YOUNG, individually,                 Case No. 2:18-cv-00031-RMP
                                              DEFENDANT’S DESIGNATION
                       Plaintiff,             OF SUPPLEMENTAL
                                              AUTHORITY
                vs.
   THE STANDARD FIRE
   INSURANCE COMPANY, a foreign
   insurance company,
                          Defendant.



         Defendant, The Standard Fire Insurance Company, submits the following

  Designation of Supplemental Authority to inform the Court, pursuant to its request, of

  the cite for a case Defendant raised based on new issues raised during Oral argument

  on the currently pending Cross-Motions for Partial Summary Judgment:

        The cite was to Nat'l Sur. Corp. v. Immunex Corp., 176 Wn.2d 872, 297 P.3d

         688, 2013 Wash. LEXIS 155, 2013 WL 865459 (holding that an insurer is not

         entitled to reimbursement of defense costs paid even when there is a subsequent

         finding of no coverage and duty to defend).

                                                                LETHER & ASSOCIATES, PLLC
  DEFENDANT’S DESIGNATION OF SUPPLEMENTAL                 1848 WESTLAKE AVENUE NORTH, SUITE 100
  AUTHORITY - 1                                                 SEATTLE, WASHINGTON 98102
                                                                 (206) 467-5444/FAX (206) 5544
Case 2:18-cv-00031-RMP   ECF No. 110   filed 08/14/19   PageID.3110 Page 2 of 3



        DATED this 14th day of August, 2019.

                                       LETHER & ASSOCIATES, PLLC
                                       /s/ Thomas Lether
                                       /s/ Eric J. Neal
                                       Thomas Lether, WSBA # 18089
                                       Eric J. Neal, WSBA # 31863
                                       1848 Westlake Ave N., Suite 100
                                       Seattle, WA 98109
                                       P: (206) 467-5444/F: (206) 467-5544
                                       tlether@letherlaw.com
                                       eneal@letherlaw.com
                                       Counsel for Defendant The Standard Fire
                                       Insurance Company
Case 2:18-cv-00031-RMP    ECF No. 110    filed 08/14/19   PageID.3111 Page 3 of 3




                            CERTIFICATE OF SERVICE

        The undersigned hereby certify under the penalty of perjury under the laws of

  the United States of America that on this date I caused to be served in the manner

  noted below a true and correct copy of the foregoing on the following parties:



        JJ Thompson, WSBA No.40462
        Armitage & Thompson, PLLC
        220 W. Main Avenue
        Spokane, Washington 99201
        (509) 252-5048
        jjt@law-wa.com
        and
        Darrell L. Cochran, WSBA No. 22851
        Loren Cochran, WSBA No. 32773
        Christopher Love, WSBA No. 42832
        Pfau Cochran Vertetis Amala, PLLC
        911 Pacific Ave., Suite 200
        Tacoma, WA 98402
         (253) 777-0799
        darrell@pcvalaw.com
        loren@pcvalaw.com
        chris@pcvalaw.com
        Counsel for Plaintiff
        Mark L. Hanover
        Dentons US LLP
        D +1 312 876 3145
        mark.hanover@dentons.com
  By:      [X] ECF
           Dated this 14th day of August, 2019, at Seattle, Washington.
                                          /s/ Elizabeth Kruh_________
                                          Elizabeth Kruh, Paralegal
